Title: From George Washington to Jonathan Trumbull, Sr., 3 September 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Sir,
          Head Quarters West Point Septr 3d 1779
        
        I was honored yesterday with your Excellency’s Letter of the 30th Ulto—and am much obliged for the information transmitted—altho I had received it several days before from Colo. Mead. I am happy to inform your Excellency, that I believe the intelligence obtained by Major Genl Wolcott with respect to the Enemy’s reinforcements, is highly exaggerated. None of my late accounts place the Troops that arrived with Admiral Arburthnot at more than four thousand—and some their number at a good deal less. In the debates in Parliament, they were not estimated higher than the first. And, with respect to those mentioned to be gone to the Southward and Hallifax—I flatter myself, there is no foundation for the report.
        Whatever the real designs of the Enemy may be, I cannot think that their position by any means decides, that they are to be directed against Connecticut. I cannot mark with precision the degree of aid, I may be able to give your Excellency in case of emergency; but you may rest assured, that I shall upon all occasions, afford such as our circumstances will permit; and should the main body of the Enemy

operate in Connecticut, I shall most certainly march to oppose them, with all the force I can consistently employ for the purpose. The defences of the North River are by no means complete—or so far advanced as your Excellency seems to apprehend; however I hope by perseverance and a close attention to ’em—they will in a few Weeks, be on a pretty respectable footing; and such as will justify their being intrusted to a much smaller part of the Army than is now necessarily employed to carry them on.
        I beg leave to congratulate your Excellency on the Manifesto delivered by his Catholic Majesty to the Court of London—as published in the papers. It is a very interesting event, and cannot fail I think, to produce the most happy consequences. I have the honor to be with the most perfect respect & esteem Your Excellency’s Most Obet, servant
        
          Go: Washington
        
        
          P.S. General Glovers Brigade already holds a position East of the army—and will move in case of exigency to succour the Militia.
        
      